DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 8/31/22 has been entered.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claim 1 is provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-2, 6, 9, 11-13, and 25 of copending Application No. 17/153,271 in view of Jin et al. (WO 2017147793 A1) (English machine translation previously provided). 
Regarding claim 1, 17/153,271 discloses a cathode for a metal-air battery (claims 1 and 15), the cathode comprising: a mixed conductor (claim 9); and first pores having a size of from about 1 nanometer to about 1 micrometer (claim 6) which overlaps with the claimed range of about 1 micrometer or greater.
It would have been obvious to one of ordinary skill in the art the time the application was filed to select a first pore size disclosed in modified 17/153,271 which overlaps with the claimed range because it is a known total porosity volume percent suitable to form a cathode and skilled artisan would have a reasonable expectation of success in doing so.
Modified 17/153,271 further discloses a total porosity of the cathode is about 50 volume percent to about 95 volume percent (claim 1) which overlaps with the claimed range of about 50 percent or greater, based on a total volume of the cathode.
It would have been obvious to one of ordinary skill in the art the time the application was filed to select a total porosity volume percent disclosed in modified 17/153,271 which overlaps with the claimed range because it is a known total porosity volume percent suitable to form a cathode and skilled artisan would have a reasonable expectation of success in doing so.
Modified 17/153,271 further discloses wherein the mixed conductor is represented by Formula 5 (claims 11-13):
Formula 5 
LixA1yG1zO3-δ 
wherein, in Formula 5, 
Al is at least one of La, Ce, Pr, Gd, Ca, Sr, or Ba,
G1 is at least one of Mn, Ni, Ru, Cr, Co, Ir, Fe, Pd, Pb, Rh, Sn, V, Re, Ge, W, Mo, Nb, Hf, or Bi, and 
0.2<x≤0.5, 0.4<y≤0.7, 0<x+y<1, 0.8<z≤1.2, and 0≤δ≤1.
Modified 17/153,271 does not disclose wherein an amount of the first pores is about 30 volume or greater, with respect to a total volume of pores in the cathode.
Jin teaches a cathode for a metal-air battery (machine translation; [0012]; air electrode for a lithium-air battery), the cathode comprising: a mixed conductor (machine translation; [0018] and [0044]-[0049]; Embodiment 3; Li3xLa2/3-x□1/3-2xTiO3, wherein x = 0.09 and the space in the formula represents vacancy; Li0.27La0.58□0.15TiO3).
Jin further teaches that the method of manufacturing the cathode comprises: mixing the mixed conductor, organic particles having a size of about 1 micrometer or greater (machine translation; [0046]; polystyrene microspheres), a binder (machine translation; [0046]; polyvinyl butyral resin), and a solvent (machine translation; [0046]) to prepare a composition (machine translation; [0046]); coating the composition on a substrate to provide a coated substrate (machine translation; [0046]); and then thermally treating the coated substrate (machine translation; [0046]).
The instant specification discloses that the method manufacturing the cathode comprises: mixing a mixed conductor ([00162]; Li0.30La0.57RuO3), organic particles having a size of about 1 micrometer or greater ([00162]; poly(styrene-b-divinylbenzene) block copolymer microspheres), a binder ([00162]; polyvinyl butyral resin), and a solvent [00162] to prepare a composition [00162]; coating the composition on a substrate [00163] to provide a coated substrate; and then thermally treating the coated substrate [00163].
Since Jin teaches a similar method of making the cathode with respect to the instant specification, a substantially identical cathode would be expected to include wherein an amount of the first pores is about 30 volume percent or greater.
Where the claimed and prior art products are identical or substantially identical in structure composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established (MPEP 2112.01 I.).
It would have been obvious to one of ordinary skill in the art at the time the application was filed to utilize the method of making taught in Jin and apply it to the cathode of modified 17/153,271 such that the cathode of modified 17/153,271 will have the claimed pore size as well as amount of first pores and total porosity because the cathode of Jin and the cathode of the instant specification were made using substantially identical processes and the skilled artisan would have a reasonable expectation of success in doing so.
Claim 2 is provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-2, 6, 9, 11-13, 15, and 25 of copending Application No. 17/153,271 in view of Jin et al. (WO 2017147793 A1) (English machine translation previously provided). 
Regarding claim 2, modified 17/153,271 discloses all the limitations of the mixed conductor above and further discloses wherein the mixed conductor has an electronic conductivity of about 1x10-6 to about 1x10 Siemens per centimeter (claim 15) which falls within the claimed range of about 1x10-6 Siemens per centimeter or greater.
Claim 3 is provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-2, 6, 9, 11-13, 15, and 25 of copending Application No. 17/153,271 in view of Jin et al. (WO 2017147793 A1) (English machine translation previously provided). 
Regarding claim 3, modified 17/153,271 discloses all the limitations of the mixed conductor above and further discloses wherein the mixed conductor has an ionic conductivity of about 2x10-7 to about 1x10 Siemens per centimeter or greater (claim 15) which falls within the claimed range of about 1x10-8 Siemens per centimeter or greater.
Claim 5 is provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-2, 6, 9, 11-13, and 25 of copending Application No. 17/153,271 in view of Jin et al. (WO 2017147793 A1) (English machine translation previously provided). 
Regarding claim 5, modified 17/153,271 discloses all the limitations of the mixed conductor above and further discloses wherein the size of the first pores is about 1 nanometer to about 1 micrometer (claim 6) which overlaps with the claimed range of about 1 micrometer to about 100 micrometers.
It would have been obvious to one of ordinary skill in the art at the time the application was filed to select a first pore size disclosed in modified 17/153,271 which overlaps with the claimed range because it is a known pore size suitable for the intended purpose of forming a cathode and the skilled artisan would have a reasonable expectation of success in doing so.
Claim 7 is provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-2, 6, 9, 11-13, and 25 of copending Application No. 17/153,271 in view of Jin et al. (WO 2017147793 A1) (English machine translation previously provided). 
Regarding claim 7, modified 17/153,271 discloses all the limitations of the mixed conductor above and further discloses wherein the total porosity of the cathode is about 50 volume percent to about 95 volume percent, based on the total volume of the cathode (claim 1) which encompasses the claimed range of about 70 volume percent to about 95 volume percent, based on the total volume of the cathode.
It would have been obvious to one of ordinary skill in the art at the time the application was filed to select a total porosity disclosed in modified 17/153,271 which overlaps within the claimed range because it is a known total porosity suitable for the intended purpose of forming a cathode and the skilled artisan would have a reasonable expectation of success in doing so.
Claim 12 is provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-2, 6, 9, 11-14, and 25 of copending Application No. 17/153,271 in view of Jin et al. (WO 2017147793 A1) (English machine translation previously provided). 
Regarding claim 12, modified 17/153,271 discloses all the limitations of the mixed conductor above and further discloses wherein G1 is Ru, and δ is oxygen vacancy (claim 14; Li0.34La0.55RuO3- δ wherein 0≤ δ≤1) out of a list of other G1 elements.
It would have been obvious to one of ordinary skill in the art at the time the application was filed to select Ru from the list as G1 in modified 17/153,271 as claimed because it is a known element suitable for the intended purpose of forming a cathode and the skilled artisan would have a reasonable expectation of success in doing so.
Claim 13 is provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-2, 6, 9, 11-14, and 25 of copending Application No. 17/153,271 in view of Jin et al. (WO 2017147793 A1) (English machine translation previously provided). 
Regarding claim 13, modified 17/153,271 discloses all the limitations of the mixed conductor above and further discloses wherein the mixed conductor is Li0.34La0.55RuO3 (claim 14; Li0.34La0.55RuO3- δ wherein 0≤ δ≤1) out of a list of other compounds.
It would have been obvious to one of ordinary skill in the art at the time the application was filed to select Li0.34La0.55RuO3 from the list as the mixed conductor in modified 17/153,271 as claimed because it is a known mixed conductor suitable for the intended purpose of forming a cathode and the skilled artisan would have a reasonable expectation of success in doing so.
Claim 16 is provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-2, 6, 9, 11-14, and 25 of copending Application No. 17/153,271 in view of Jin et al. (WO 2017147793 A1) (English machine translation previously provided). 
Regarding claim 16, modified 17/153,271 discloses all the limitations of the mixed conductor above and further discloses a metal-air batter comprising: the cathode; an anode; and an electrolyte disposed between the cathode and the anode (claim 25).
Claim 17 is provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-2, 6, 9, 11-14, and 25-26 of copending Application No. 17/153,271 in view of Jin et al. (WO 2017147793 A1) (English machine translation previously provided). 
Regarding claim 17, modified 17/153,271 discloses all the limitations of the metal-air battery above and further discloses wherein the electrolyte comprises a solid electrolyte (claim 26).
Claim 18 is provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-2, 6, 9, 11-14, and 25 of copending Application No. 17/153,271 in view of Jin et al. (WO 2017147793 A1) (English machine translation previously provided). 
Regarding claim 18, modified 17/153,271 discloses all the limitations of the metal-air battery above and further discloses wherein the anode comprises lithium (claim 25).

Claim 1 is provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-2, 4-6, 11, 13-15, and 27 of copending Application No. 17/128,305 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because: 
Regarding claim 1, 17/128,305 discloses a cathode for a metal-air battery (claims 1 and 27), the cathode comprising: a mixed conductor (claim 11); and first pores having a size of from about 0.01 micrometer to about 1 micrometer (claim 2) which overlaps with the claimed range of about 1 micrometer or greater.
It would have been obvious to one of ordinary skill in the art the time the application was filed to select a first pore size disclosed in modified 17/128,305 which overlaps with the claimed range because it is a known total porosity volume percent suitable to form a cathode and skilled artisan would have a reasonable expectation of success in doing so.
Modified 17/128,305 further discloses wherein an amount of the first pores is about 30 volume or greater, with respect to a total volume of pores in the cathode (claim 6).
Modified 17/128,305 further discloses a total porosity of the cathode is about 50 volume percent to about 99 volume percent (claim 1) which overlaps with the claimed range of about 50 percent or greater, based on a total volume of the cathode.
It would have been obvious to one of ordinary skill in the art the time the application was filed to select a total porosity volume percent disclosed in modified 17/128,305 which overlaps with the claimed range because it is a known total porosity volume percent suitable to form a cathode and skilled artisan would have a reasonable expectation of success in doing so.
Modified 17/128,305 further discloses wherein the mixed conductor is represented by Formula 5 (claims 13-15):
Formula 5 
LixA1yG1zO3-δ 
wherein, in Formula 5, 
Al is at least one of La, Ce, Pr, Gd, Ca, Sr, or Ba,
G1 is at least one of Mn, Ni, Ru, Cr, Co, Ir, Fe, Pd, Pb, Rh, Sn, V, Re, Ge, W, Mo, Nb, Hf, or Bi, and 
0.2<x≤0.5, 0.4<y≤0.7, 0<x+y<1, 0.8<z≤1.2, and 0≤δ≤1.
Claim 2 is provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-2, 4-6, 11, 13-16, and 27 of copending Application No. 17/128,305 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because: 
Regarding claim 2, modified 17/128,305 discloses all the limitations of the mixed conductor above and further discloses wherein the mixed conductor has an electronic conductivity of about 1x10-6 or greater (claim 16) which falls within the claimed range of about 1x10-6 Siemens per centimeter or greater.
Claim 3 is provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-2, 4-6, 11, 13-16, and 27 of copending Application No. 17/128,305 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because: 
Regarding claim 3, modified 17/128,305 discloses all the limitations of the mixed conductor above and further discloses wherein the mixed conductor has an ionic conductivity of about 2x10-7 or greater (claim 16) which falls within the claimed range of about 1x10-8 Siemens per centimeter or greater.
Claim 5 is provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-2, 4-6, 11, 13-15, and 27 of copending Application No. 17/128,305 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because: 
Regarding claim 5, modified 17/128,305 discloses all the limitations of the mixed conductor above and further discloses wherein the size of the first pores is about 1 micrometer or greater (claim 5) which overlaps with the claimed range of about 1 micrometer to about 100 micrometers.
It would have been obvious to one of ordinary skill in the art at the time the application was filed to select a first pore size disclosed in modified 17/128,305 which overlaps with the claimed range because it is a known pore size suitable for the intended purpose of forming a cathode and the skilled artisan would have a reasonable expectation of success in doing so.
Claim 6 is provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-2, 4-6, 11, 13-15, and 27 of copending Application No. 17/128,305 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because: 
Regarding claim 6, modified 17/128,305 discloses all the limitations of the mixed conductor above and further discloses wherein the amount of the first pores is about 30 percent or more, with respect to the total volume of pores in the cathode (claim 6) which overlaps with the claimed range of about 30 volume percent to about 95 volume percent.
It would have been obvious to one of ordinary skill in the art at the time the application was filed to select an amount of first pores disclosed in modified 17/128,305 which overlaps with the claimed range because it is a known amount of first pores suitable for the intended purpose of forming a cathode and the skilled artisan would have a reasonable expectation of success in doing so.
Claim 7 is provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-2, 4-6, 11, 13-15, and 27 of copending Application No. 17/128,305 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because: 
Regarding claim 7, modified 17/128,305 discloses all the limitations of the mixed conductor above and further discloses wherein the total porosity of the cathode is about 50 volume percent to about 99 volume percent, based on the total volume of the cathode (claim 1) which encompasses the claimed range of about 70 volume percent to about 95 volume percent, based on the total volume of the cathode.
It would have been obvious to one of ordinary skill in the art at the time the application was filed to select a total porosity disclosed in modified 17/128,305 which overlaps within the claimed range because it is a known total porosity suitable for the intended purpose of forming a cathode and the skilled artisan would have a reasonable expectation of success in doing so.
Claim 12 is provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-2, 4-6, 11, 13-15, and 27 of copending Application No. 17/128,305 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because: 
Regarding claim 12, modified 17/128,305 discloses all the limitations of the mixed conductor above and further discloses wherein G1 is Ru, and δ is oxygen vacancy (claims 13-15) out of a list of other G1 elements.
It would have been obvious to one of ordinary skill in the art at the time the application was filed to select Ru from the list as G1 in modified 17/128,305 as claimed because it is a known element suitable for the intended purpose of forming a cathode and the skilled artisan would have a reasonable expectation of success in doing so.
Claim 13 is provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-2, 4-6, 11, 13-16, and 27 of copending Application No. 17/128,305 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because: 
Regarding claim 13, modified 17/128,305 discloses all the limitations of the mixed conductor above and further discloses wherein the mixed conductor is Li0.34La0.55RuO3 (claims 13-15) out of a list of other compounds.
It would have been obvious to one of ordinary skill in the art at the time the application was filed to select Li0.34La0.55RuO3 from the list as the mixed conductor in modified 17/128,305 as claimed because it is a known mixed conductor suitable for the intended purpose of forming a cathode and the skilled artisan would have a reasonable expectation of success in doing so.
Claim 16 is provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-2, 4-6, 11, 13-16, and 27 of copending Application No. 17/128,305 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because: 
Regarding claim 16, modified 17/128,305 discloses all the limitations of the mixed conductor above and further discloses a metal-air batter comprising: the cathode; an anode; and an electrolyte disposed between the cathode and the anode (claim 27).
Claim 17 is provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-2, 4-6, 11, 13-16, and 27-28 of copending Application No. 17/128,305 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because: 
Regarding claim 17, modified 17/128,305 discloses all the limitations of the metal-air battery above and further discloses wherein the electrolyte comprises a solid electrolyte (claim 28).
Claim 18 is provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-2, 4-6, 11, 13-16, and 27 of copending Application No. 17/128,305 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because: 
Regarding claim 18, modified 17/128,305 discloses all the limitations of the metal-air battery above and further discloses wherein the anode comprises lithium (claim 27).
This is a provisional nonstatutory double patenting rejection.

 Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-3, 5-8, and 14-18 are rejected under 35 U.S.C. 103 as being unpatentable over Jin et al. (WO 2017147793 A1) (English machine translation previously provided) and further in view of Yu et al. "Synthesis and characterization of perovskite-type (Li, Sr)(Zr, Nb) O3 quaternary solid electrolyte for all-solid-state batteries." 
Regarding claim 1, Jin discloses a cathode for a metal-air battery (machine translation; [0012]; air electrode for a lithium-air battery), the cathode comprising: a mixed conductor (machine translation; [0018] and [0044]-[0049]; Embodiment 3; Li3xLa2/3-x□1/3-2xTiO3, wherein x = 0.09 and the space in the formula represents vacancy; Li0.27La0.58□0.15TiO3).
Jin further discloses that the method of manufacturing the cathode comprises: mixing the mixed conductor, organic particles having a size of about 1 micrometer or greater (machine translation; [0046]; polystyrene microspheres), a binder (machine translation; [0046]; polyvinyl butyral resin), and a solvent (machine translation; [0046]) to prepare a composition (machine translation; [0046]); coating the composition on a substrate to provide a coated substrate (machine translation; [0046]); and then thermally treating the coated substrate (machine translation; [0046]).
The instant specification discloses that the method manufacturing the cathode comprises: mixing a mixed conductor ([00162]; Li0.30La0.57RuO3), organic particles having a size of about 1 micrometer or greater ([00162]; poly(styrene-b-divinylbenzene) block copolymer microspheres), a binder ([00162]; polyvinyl butyral resin), and a solvent [00162] to prepare a composition [00162]; coating the composition on a substrate [00163] to provide a coated substrate; and then thermally treating the coated substrate [00163].
Since Jin discloses a similar method of making the cathode with respect to the instant specification, a substantially identical cathode would be expected to include wherein the cathode comprises first pores having a size of about 1 micrometer or greater, wherein an amount of the first pores is about 30 volume percent or greater, with respect to a total volume of pores in the cathode, and a total porosity of the cathode is about 50 percent or greater, based on a total volume of the cathode. 
Where the claimed and prior art products are identical or substantially identical in structure composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established (MPEP 2112.01 I.).
It would have been obvious to one of ordinary skill in the art at the time the application was filed for the cathode of Jin to have the claimed pore size as well as amount of first pores and total porosity because the cathode of Jin and the cathode of the instant specification were made using substantially identical processes and the skilled artisan would have a reasonable expectation of success in doing so.
Modified Jin further discloses wherein the mixed conductor is a perovskite compound (Jin; machine translation; [0018] and [0044]-[0049]; Embodiment 3; Li3xLa2/3-x□1/3-2xTiO3, wherein x = 0.09 and the space in the formula represents vacancy; Li0.27La0.58□0.15TiO3) and teaches that the same mixed conductor that is used in the cathode is also used in the solid electrolyte (Jin; Machine translation; [0044]-[0049]).
Modified Jin does not disclose wherein the mixed conductor is represented by Formula 5:
Formula 5 
LixA1yG1zO3-δ 
wherein, in Formula 5, 
Al is at least one of La, Ce, Pr, Gd, Ca, Sr, or Ba,
G1 is at least one of Mn, Ni, Ru, Cr, Co, Ir, Fe, Pd, Pb, Rh, Sn, V, Re, Ge, W, Mo, Nb, Hf, or Bi, and 
0.2<x≤0.5, 0.4<y≤0.7, 0<x+y<1, 0.8<z≤1.2, and 0≤δ≤1.
Yu teaches a solid electrolyte for an all-solid-state lithium battery (P623: C1, P624: C1: 1st Para.), the solid electrolyte comprising: a mixed conductor (P624: C1: 3rd Para.), wherein the mixed conductor is a perovskite compound represented by Formula 5, Li3/8Sr7/16Zr1/4Nb3/4O3 (P628; Table 1; LSZN-2):
Formula 5 
LixA1yG1zO3-δ 
wherein, in Formula 5, 
Al is Sr,
G1 is Nb, and 
x = 0.375 which is within the claimed range of 0.2<x≤0.5, y = 0.438 which is within the claimed range of 0.4<y≤0.7, x+y = 0.813 which is within the claimed range of 0<x+y<1, z = 1 which is within the claimed range of 0.8<z≤1.2, and δ = 0 which is within the claimed range of 0≤δ≤1 because the mixed conductor has a high total ionic conductivity and lower optimal sintering temperature (P624: C1: 2nd Para.).
It would have been obvious to one of ordinary skill in the art at the time the application was filed to utilize the mixed conductor of Yu for the mixed conductor of modified Jin because the mixed conductor has a high total ionic conductivity and lower optimal sintering temperature and the skilled artisan would have a reasonable expectation of success in doing so.
Regarding claim 2, modified Jin discloses all the limitations of the cathode above and further discloses a similar mixed conductor (P628; Table 1; LSZN-2; Li3/8Sr7/16Zr1/4Nb3/4O3) compared to what is used in the instant specification ([00162]-[00163]; Li0.30La0.57RuO3) and thus a similar electronic conductivity should be expected. "Products of identical chemical composition cannot have mutually exclusive properties." In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990).
Therefore, modified Jin inherently also discloses wherein the mixed conductor has an electronic conductivity of about 1 x 10-6 Siemens per centimeter or greater.
Regarding claim 3, modified Jin discloses all the limitations of the cathode above and further discloses a similar mixed conductor (P628; Table 1; LSZN-2; Li3/8Sr7/16Zr1/4Nb3/4O3) compared to what is used in the instant specification ([00162]-[00163]; Li0.30La0.57RuO3) and thus a similar ionic conductivity should be expected. "Products of identical chemical composition cannot have mutually exclusive properties." In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990).
Therefore, modified Jin inherently also discloses wherein the mixed conductor has an ionic conductivity of about 1 x 10-8 Siemens per centimeter or greater.
Regarding claim 5, modified Jin discloses all the limitations of the cathode above and further discloses wherein the first pores have a size of 1 micrometer to 60 micrometers (Jin; machine translation; [0046]; first pores limited based on thickness of the cathode and size of polystyrene microspheres) which is within the claimed range of about 1 micrometer to about 100 micrometers. 
Regarding claim 6, modified Jin discloses all the limitations of the cathode above and further discloses a similar method of making the cathode (Jin; machine translation; [0044]-[0049]) with respect to the instant specification ([00162]-[00163]), and therefore a substantially identical cathode would be expected to include wherein the amount of the first pores is about 30 volume percent to about 95 volume percent, with respect to the total volume of pores in the cathode. 
Where the claimed and prior art products are identical or substantially identical in structure composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established (MPEP 2112.01 I.).
It would have been obvious to one of ordinary skill in the art at the time the application was filed for the cathode of modified Jin to have the claimed amount of first pores because the cathode of modified Jin and the cathode of the instant specification were made using substantially identical processes and the skilled artisan would have a reasonable expectation of success in doing so.
Regarding claim 7, modified Jin discloses all the limitations of the cathode above and further discloses a similar method of making the cathode (Jin; machine translation; [0044]-[0049]) with respect to the instant specification ([00162]-[00163]), and therefore a substantially identical cathode would be expected to include wherein the total porosity of the cathode is about 70 percent to about 95 percent, based on the total volume of the cathode. 
Where the claimed and prior art products are identical or substantially identical in structure composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established (MPEP 2112.01 I.).
It would have been obvious to one of ordinary skill in the art at the time the application was filed for the cathode of modified Jin to have the claimed amount of total porosity because the cathode of modified Jin and the cathode of the instant specification were made using substantially identical processes and the skilled artisan would have a reasonable expectation of success in doing so.
Regarding claim 8, modified Jin discloses all the limitations of the cathode above and further discloses wherein the cathode has a thickness of 60 micrometers (Jin; machine translation; [0046]) which is within the claimed range of about 5 micrometers to about 100 micrometers.
Regarding claim 14, modified Jin discloses all the limitations of the cathode above and further discloses a similar mixed conductor (P628; Table 1; LSZN-2; Li3/8Sr7/16Zr1/4Nb3/4O3) compared to what is used in the instant specification ([00162]-[00163]; Li0.30La0.57RuO3) and thus a similar oxidation potential should be expected. "Products of identical chemical composition cannot have mutually exclusive properties." In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990).
Therefore, modified Jin inherently also discloses wherein the mixed conductor has an oxidation potential that is greater than an oxidation potential of carbon and a reduction potential that is less than a reduction potential of carbon.
Regarding claim 15, modified Jin discloses all the limitations of the cathode above and further discloses a similar mixed conductor (P628; Table 1; LSZN-2; Li3/8Sr7/16Zr1/4Nb3/4O3) compared to what is used in the instant specification ([00162]-[00163]; Li0.30La0.57RuO3) and thus a similar stability should be expected. "Products of identical chemical composition cannot have mutually exclusive properties." In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990).
Therefore, modified Jin inherently also discloses wherein the mixed conductor has a stability to being decomposed by an electrochemical reaction that is greater than a stability of carbon to being decomposed by an electrochemical reaction.
Regarding claim 16, modified Jin discloses all the limitations of the cathode above and further discloses a metal-air battery (Jin; machine translation; a lithium-air battery; [0048]) comprising: the cathode (Jin; machine translation; [0045]); an anode (Jin; machine translation; [0048]); and an electrolyte (Jin; machine translation; [0016]) disposed between the cathode and the anode (Jin; machine translation; [0016]).
Regarding claim 17, modified Jin discloses all the limitations of the metal-air battery above and further discloses wherein the electrolyte comprises a solid electrolyte (Jin; machine translation; [0012], [0014], & [0048]).
Regarding claim 18, modified Jin discloses all the limitations of the metal-air battery above and further discloses wherein the anode comprises lithium (Jin; machine translation; [0048]).

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Jin et al. (WO 2017147793 A1) (English machine translation provided herein) and Yu et al. "Synthesis and characterization of perovskite-type (Li, Sr)(Zr, Nb) O3 quaternary solid electrolyte for all-solid-state batteries" as applied to claim 1 above, and further in view of Yokoyama et al. (US 20150118573 A1).
Regarding claim 4, modified Jin discloses all the limitations of the cathode above and further teaches wherein the same mixed conductor that is used in the cathode is also used in the solid electrolyte (Jin; machine translation; [0044]-[0049]).
Modified Jin is silent wherein the mixed conductor has a particle size of about 10 nanometers to about 500 nanometers.
Yokoyama teaches a solid electrolyte material for a metal-air battery ([0106], Example 1; [0108]-[0113], and Example 2; [0114]); the solid electrolyte comprising: a mixed conductor (Fig. 3) [0090], and wherein the mixed conductor has a particle size of 200 nm [0108] which is within the claimed range of about 10 nanometers to about 500 nanometers because it exhibits high ionic conductivity [0041].
It would have been obvious to one of ordinary skill in the art the time the application was filed to utilize the particle size taught by Yokoyama for the particle size of the mixed conductor of the cathode of modified Jin because it is suitable for the intended purpose of forming a cathode for a metal-air battery exhibiting high ionic conductivity and the skilled artisan would have a reasonable expectation of success in doing so.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-3, 5-8, and 12-18 are rejected under 35 U.S.C. 103 as being unpatentable over Jin et al. (WO 2017147793 A1) (English machine translation previously provided) and further in view of Choi et al. (US 20160190550 A1). 
Regarding claim 1, Jin discloses a cathode for a metal-air battery (machine translation; [0012]; air electrode for a lithium-air battery), the cathode comprising: a mixed conductor (machine translation; [0018] and [0044]-[0049]; Embodiment 3; Li3xLa2/3-x□1/3-2xTiO3, wherein x = 0.09 and the space in the formula represents vacancy; Li0.27La0.58□0.15TiO3).
Jin further discloses that the method of manufacturing the cathode comprises: mixing the mixed conductor, organic particles having a size of about 1 micrometer or greater (machine translation; [0046]; polystyrene microspheres), a binder (machine translation; [0046]; polyvinyl butyral resin), and a solvent (machine translation; [0046]) to prepare a composition (machine translation; [0046]); coating the composition on a substrate to provide a coated substrate (machine translation; [0046]); and then thermally treating the coated substrate (machine translation; [0046]).
The instant specification discloses that the method manufacturing the cathode comprises: mixing a mixed conductor ([00162]; Li0.30La0.57RuO3), organic particles having a size of about 1 micrometer or greater ([00162]; poly(styrene-b-divinylbenzene) block copolymer microspheres), a binder ([00162]; polyvinyl butyral resin), and a solvent [00162] to prepare a composition [00162]; coating the composition on a substrate [00163] to provide a coated substrate; and then thermally treating the coated substrate [00163].
Since Jin discloses a similar method of making the cathode with respect to the instant specification, a substantially identical cathode would be expected to include wherein the cathode comprises first pores having a size of about 1 micrometer or greater, wherein an amount of the first pores is about 30 or greater, with respect to a total volume of pores in the cathode, and a total porosity of the cathode is about 50 percent or greater, based on a total volume of the cathode. 
Where the claimed and prior art products are identical or substantially identical in structure composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established (MPEP 2112.01 I.).
It would have been obvious to one of ordinary skill in the art at the time the application was filed for the cathode of Jin to have the claimed pore size as well as amount of first pores and total porosity because the cathode of Jin and the cathode of the instant specification were made using substantially identical processes and the skilled artisan would have a reasonable expectation of success in doing so.
Modified Jin further discloses wherein the mixed conductor is a perovskite compound (Jin; machine translation; [0018] and [0044]-[0049]; Embodiment 3; Li3xLa2/3-x□1/3-2xTiO3, wherein x = 0.09 and the space in the formula represents vacancy; Li0.27La0.58□0.15TiO3) represented by Formula 5:
Formula 5 
LixA1yG1zO3-δ 
wherein, in Formula 5, 
Al is La,
G1 is Ti, and 
0.2<x≤0.5, 0.4<y≤0.7, x+y=0.85 which is within the claimed range of 0<x+y<1, z=1 which is within the claimed range of 0.8<z≤1.2, and δ = 0 which is within the claimed range of 0≤δ≤1.
Modified Jin does not discloses wherein G1 is Mn, Ni, Ru, Cr, Co, Ir, Fe, Pd, Pb, Rh, Sn, V, Re, Ge, W, Mo, Nb, Hf, or Bi.
Choi teaches a cathode for a battery [0003], the cathode comprising: a mixed conductor ([0039]-[0046]), wherein the mixed conductor is a perovskite compound ([0046]; LiaLa1-aNiO3 wherein 0<a≤0.3) represented by Formula 5:
Formula 5 
LixA1yG1zO3-δ 
	wherein in Formula 5,
	A1 is La, and
	G1 is Ni.
Choi further teaches, aside from Ni, G1 can be selected from Mn, V, Cr, Fe, Co, Ni, Zr, Ti, Mg, Cu, Nb, Ta, Ru, W, and Sn ([0042], [0045]) to improve the structural stability and the electron conductivity of the composite cathode active material as well as a charging/discharging efficiency, lifetime characteristics, and a voltage drop [0039].
It would have been obvious to one of ordinary skill in the art at the time the application was filed to select Ru from the list of possible elements comprising G1 taught in Choi and use it to replace the G1 element of modified Jin  to improve the structural stability and the electron conductivity of the composite cathode active material as well as a charging/discharging efficiency, lifetime characteristics, and a voltage drop and the skilled artisan would have a reasonable expectation of success in doing so.
Regarding claim 2, modified Jin discloses all the limitations of the cathode above and further discloses a similar mixed conductor, Li0.27La0.58□0.15RuO3 (Jin; machine translation; [0018] and [0044]-[0049]) (Choi; [0039]-[0046]) compared to what is used in the instant specification ([00162]-[00163]; Li0.30La0.57RuO3) and thus a similar electronic conductivity should be expected. "Products of identical chemical composition cannot have mutually exclusive properties." In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990).
Therefore, modified Jin inherently also discloses wherein the mixed conductor has an electronic conductivity of about 1 x 10-6 Siemens per centimeter or greater.
Regarding claim 3, modified Jin discloses all the limitations of the cathode above and further discloses a similar mixed conductor, Li0.27La0.58□0.15RuO3 (Jin; machine translation; [0018] and [0044]-[0049]) (Choi; [0039]-[0046]) compared to what is used in the instant specification ([00162]-[00163]; Li0.30La0.57RuO3) and thus a similar ionic conductivity should be expected. "Products of identical chemical composition cannot have mutually exclusive properties." In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990).
Therefore, modified Jin inherently also discloses wherein the mixed conductor has an ionic conductivity of about 1 x 10-8 Siemens per centimeter or greater.
Regarding claim 5, modified Jin discloses all the limitations of the cathode above and further discloses wherein the first pores have a size of 1 micrometer to 60 micrometers (Jin; machine translation; [0046]; first pores limited based on thickness of the cathode and size of polystyrene microspheres) which is within the claimed range of about 1 micrometer to about 100 micrometers. 
Regarding claim 6, modified Jin discloses all the limitations of the cathode above and further discloses a similar method of making the cathode (Jin; machine translation; [0044]-[0049]) with respect to the instant specification ([00162]-[00163]), and therefore a substantially identical cathode would be expected to include wherein the amount of the first pores is about 30 volume percent to about 95 volume percent, with respect to the total volume of pores in the cathode. 
Where the claimed and prior art products are identical or substantially identical in structure composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established (MPEP 2112.01 I.).
It would have been obvious to one of ordinary skill in the art at the time the application was filed for the cathode of modified Jin to have the claimed amount of first pores because the cathode of modified Jin and the cathode of the instant specification were made using substantially identical processes and the skilled artisan would have a reasonable expectation of success in doing so.
Regarding claim 7, modified Jin discloses all the limitations of the cathode above and further discloses a similar method of making the cathode (Jin; machine translation; [0044]-[0049]) with respect to the instant specification ([00162]-[00163]), and therefore a substantially identical cathode would be expected to include wherein the total porosity of the cathode is about 70 percent to about 95 percent, based on the total volume of the cathode. 
Where the claimed and prior art products are identical or substantially identical in structure composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established (MPEP 2112.01 I.).
It would have been obvious to one of ordinary skill in the art at the time the application was filed for the cathode of modified Jin to have the claimed amount of total porosity because the cathode of modified Jin and the cathode of the instant specification were made using substantially identical processes and the skilled artisan would have a reasonable expectation of success in doing so.
Regarding claim 8, modified Jin discloses all the limitations of the cathode above and further discloses wherein the cathode has a thickness of 60 micrometers (Jin; machine translation; [0046]) which is within the claimed range of about 5 micrometers to about 100 micrometers.
Regarding claim 12, modified Jin discloses all the limitations of the cathode above and further discloses wherein G1 is Ru, and δ is oxygen vacancy, Li0.27La0.58□0.15RuO3 (Jin; machine translation; [0018] and [0044]-[0049]) (Choi; [0039]-[0046]).
Regarding claim 13, modified Jin discloses all the limitations of the cathode above and further discloses wherein the mixed conductor is Li0.27La0.58□0.15RuO3 (Jin; machine translation; [0018] and [0044]-[0049]) (Choi; [0039]-[0046]).
Modified Jin further teaches that it is desirable to utilize a mixed conductor in order to obtain a metal-air battery with a high charge-discharge capacity, good rate performance, high cycle stability, and a wide range operating temperature (Jin; machine translation; [0012]).
Although modified Jin does not explicitly disclose wherein the mixed conductor is the claimed Li0.34La0.55RuO3, the proportions of lithium and lanthanum in the Li0.27La0.58□0.15RuO3 mixed conductor taught by modified Jin are substantially close to that of the instant claim such that one of ordinary skill would have expected compositions that are in such close proportions to those in the prior art to be prima facie obvious, and to have same properties (Titanium Metals Corp., 227 USPQ 773 (CA FC 1985)).  
It would have been obvious to one of ordinary skill in the art at the time the application was filed to utilize the mixed conductor of modified Jin, which is substantially close to that of the instant claim, because the skilled artisan would expect the mixed conductors to have the same properties, i.e. providing for a metal-air battery with a high charge-discharge capacity, good rate performance, high cycle stability, and a wide range operating temperature.
Regarding claim 14, modified Jin discloses all the limitations of the cathode above and further discloses a similar mixed conductor, Li0.27La0.58□0.15RuO3 (Jin; machine translation; [0018] and [0044]-[0049]) (Choi; [0039]-[0046]) compared to what is used in the instant specification ([00162]-[00163]; Li0.30La0.57RuO3) and thus a similar oxidation potential should be expected. "Products of identical chemical composition cannot have mutually exclusive properties." In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990).
Therefore, modified Jin inherently also discloses wherein the mixed conductor has an oxidation potential that is greater than an oxidation potential of carbon and a reduction potential that is less than a reduction potential of carbon.
Regarding claim 15, modified Jin discloses all the limitations of the cathode above and further discloses a similar mixed conductor, Li0.27La0.58□0.15RuO3 (Jin; machine translation; [0018] and [0044]-[0049]) (Choi; [0039]-[0046]) compared to what is used in the instant specification ([00162]-[00163]; Li0.30La0.57RuO3) and thus a similar stability should be expected. "Products of identical chemical composition cannot have mutually exclusive properties." In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990).
Therefore, modified Jin inherently also discloses wherein the mixed conductor has a stability to being decomposed by an electrochemical reaction that is greater than a stability of carbon to being decomposed by an electrochemical reaction.
Regarding claim 16, modified Jin discloses all the limitations of the cathode above and further discloses a metal-air battery (Jin; machine translation; a lithium-air battery; [0048]) comprising: the cathode (Jin; machine translation; [0045]); an anode (Jin; machine translation; [0048]); and an electrolyte (Jin; machine translation; [0016]) disposed between the cathode and the anode (Jin; machine translation; [0016]).
Regarding claim 17, modified Jin discloses all the limitations of the metal-air battery above and further discloses wherein the electrolyte comprises a solid electrolyte (Jin; machine translation; [0012], [0014], & [0048]).
Regarding claim 18, modified Jin discloses all the limitations of the metal-air battery above and further discloses wherein the anode comprises lithium (Jin; machine translation; [0048]).

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Jin et al. (WO 2017147793 A1) (English machine translation provided herein) and Choi et al. (US 20160190550 A1) as applied to claim 1 above, and further in view of Yokoyama et al. (US 20150118573 A1).
Regarding claim 4, modified Jin discloses all the limitations of the cathode above and further teaches wherein the same mixed conductor that is used in the cathode is also used in the solid electrolyte (Jin; machine translation; [0044]-[0049]).
Modified Jin is silent wherein the mixed conductor has a particle size of about 10 nanometers to about 500 nanometers.
Yokoyama teaches a solid electrolyte material for a metal-air battery ([0106], Example 1; [0108]-[0113], and Example 2; [0114]); the solid electrolyte comprising: a mixed conductor (Fig. 3) [0090], and wherein the mixed conductor has a particle size of 200 nm [0108] which is within the claimed range of about 10 nanometers to about 500 nanometers because it exhibits high ionic conductivity [0041].
It would have been obvious to one of ordinary skill in the art the time the application was filed to utilize the particle size taught by Yokoyama for the particle size of the mixed conductor of the cathode of modified Jin because it is suitable for the intended purpose of forming a cathode for a metal-air battery exhibiting high ionic conductivity and the skilled artisan would have a reasonable expectation of success in doing so.

Response to Arguments
Applicant’s arguments with respect to claims 1-8 and 12-18 have been considered but are, in-part, moot because the new ground of rejection does not rely on any of the combination of references applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
The Applicant argues at the bottom of P12 of Applicant’s Results, that the claimed mixed conductor has the unexpected results of optimizing the lithium concentration in the A site, increasing the electron conductivity by introducing a metal (M) with a low oxygen defect generation energy at the B site while having excellent lithium ion conduction (instant specification; [0092]). It appears that the Applicant is further arguing that the unexpected results for a mixed conductor represented by Formula 5 is due to 0<x+y<1.
The Examiner respectfully disagrees. The Applicant has not established why the same results would not be expected for a mixed conductor represented by Formula 5, wherein x+y=1 such as the mixed conductors disclosed in Choi et al. (US 20160190550 A1) [0046].
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AARON J. SALTER whose telephone number is (469) 295-9103. The examiner can normally be reached M-F 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Miriam Stagg can be reached on (571) 270-5256. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AARON J SALTER/
Examiner, Art Unit 1724     

/SARAH A. SLIFKA/Primary Examiner, Art Unit 1759